                                                                Case 5:20-cv-06889-EJD Document 9 Filed 06/02/21 Page 1 of 4




                                                           1   Babak Samini, Esq. (SBN 181796)
                                                               THE SAMINI FIRM APC
                                                           2   650 Town Center Drive, Suite 1700
                                                           3   Costa Mesa, California 92626
                                                               Telephone: (949) 724-0900
                                                           4   Facsimile: (949) 724-0901
                                                           5   Attorney for Appellant,
                                                               ANTHONY NOBLES
                                                           6
                                                           7
                                                                           UNITED STATES BANKRUPTCY COURT FOR THE
                                                           8
                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                           9
                                                                                          SAN JOSE DIVISION
                                                          10
                      650 Town Center Drive, Suite 1700




                                                               In re:
THE SAMINI FIRM APC




                                                          11                                          District Case No.: 5:20-cv-06889-EJD
                        Costa Mesa, California 92626




                                                                        ROBERT BROWER, SR.,
                                                          12                                          Adversary No.: 17-05044-MEH
                                                                            Debtor.
                                                          13
                                                                                                      Bankruptcy Case No.: 15-50801
                                                          14
                                                               MUFG UNION BANK, N.A.,
                                                          15                                          Chapter 11
                                                                            Plaintiff,
                                                          16
                                                               vs.                                    SECOND JOINT STIPULATION
                                                          17                                          TO EXTEND APPELLANT’S TIME
                                                               ROBERT BROWER, SR., an
                                                          18   individual, PATRICIA BROWER, an        TO FILE PRINCIPAL BRIEF BY
                                                               individual, COASTAL CYPRESS            30 DAYS
                                                          19   CORPORATION, a California
                                                               corporation, COASTAL CYPRESS
                                                          20   CORPORATION, a Delaware
                                                               corporation, AMERICAN
                                                          21   COMMERCIAL PROPERTIES, INC., a
                                                               Nevada corporation, ANTHONY
                                                          22   NOBLES, an individual, WILFRED
                                                               “BUTCH” LINDLEY, an individual,
                                                          23   RICHARD BABCOCK, an individual,
                                                               PATRICIA BROWER TRUST, and
                                                          24   DOES 1-50,

                                                          25                Defendants.

                                                          26
                                                          27
                                                          28
                                                                                                    -1–
                                                               SECOND JOINT STIPULATION TO EXTEND APPELLANT’S TIME TO FILE PRINCIPAL BRIEF BY
                                                                                                 30 DAYS
                                                                Case 5:20-cv-06889-EJD Document 9 Filed 06/02/21 Page 2 of 4




                                                           1                                       RECITALS

                                                           2         WHEREAS, the initial deadline for Appellant Anthony Nobles (“Appellant”)
                                                           3
                                                               to file his opening brief is May 7, 2021;
                                                           4
                                                           5         WHEREAS, on May 7, 2021, Appellant and Appelle MUFG Union Bank,
                                                           6
                                                               N.A. (“Appellee”) stipulated to extend the time for Appellant to file his opening
                                                           7
                                                           8   brief by 30 days;

                                                           9         WHEREAS, on May 7, 2021, the Court granted the stipulation such that the
                                                          10
                      650 Town Center Drive, Suite 1700




                                                               current deadline is June 7, 2021;
THE SAMINI FIRM APC




                                                          11
                        Costa Mesa, California 92626




                                                          12         WHEREAS, Appellant and Appelle have agreed to a final extension of time
                                                          13
                                                               for Appellant to file his opening brief by 30 days such that the new deadline shall
                                                          14
                                                          15   be July 7, 2021;

                                                          16         WHEREAS, Appellant represents that this extension is is necessary to
                                                          17
                                                               complete Appellant's brief because his counsel continues to operate with a
                                                          18
                                                          19   significantly reduced office staff (support and attorneys) while preparing for a
                                                          20
                                                               substantial trial commencing on June 7, 2021, the current deadline for Appellant’s
                                                          21
                                                          22   brief, and completing and filing an appellate brief in an unrelated matter;

                                                          23         WHEREAS, this request is made in good faith and for the reasons set forth
                                                          24
                                                               above and not for the purposes of delay.
                                                          25
                                                          26   ///
                                                          27
                                                               ///
                                                          28
                                                                                                    -2–
                                                               SECOND JOINT STIPULATION TO EXTEND APPELLANT’S TIME TO FILE PRINCIPAL BRIEF BY
                                                                                                 30 DAYS
                                                                Case 5:20-cv-06889-EJD Document 9 Filed 06/02/21 Page 3 of 4




                                                           1                                    STIPULATION

                                                           2         IT IS HEREBY STIPULATED AND AGREED between and among
                                                           3
                                                               Appellant and Appellee, by and through their respective counsel of record, and
                                                           4
                                                           5   subject to the concurrence of the Court, to jointly request that the Court extend
                                                           6
                                                               Appellant’s deadline to file his principal brief from June 7, 2021 to July 7, 2021;
                                                           7
                                                           8         IT IS HEREBY FURTHER STIPULATED AND AGREED that Appellee’s

                                                           9   principal and response brief shall be due on August 9, 2021; and
                                                          10
                      650 Town Center Drive, Suite 1700




                                                                     IT IS HEREBY FURTHER STIPULATED AND AGREED that Appellant’s
THE SAMINI FIRM APC




                                                          11
                        Costa Mesa, California 92626




                                                          12   response and reply shall be due on August 23, 2021.
                                                          13
                                                                                                      THE SAMINI FIRM APC
                                                          14
                                                          15
                                                               Date: June 2, 2021                     By:
                                                          16                                                 Bobby Samini
                                                          17                                                 Attorney for Appellant,
                                                                                                             ANTHONY NOBLES
                                                          18
                                                          19                                          SHEPPARD, MULLIN, RICHTER
                                                                                                      & HAMPTON LLP
                                                          20
                                                          21
                                                          22   Date: June 2, 2021                     By:    /s/ Isaiah Weedn
                                                                                                             Michael M. Lauter
                                                          23                                                 Isaiah Weedn
                                                          24                                                 Attorneys for Appellee,
                                                                                                             MUFG UNION BANK, N.A.
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                    -3–
                                                               SECOND JOINT STIPULATION TO EXTEND APPELLANT’S TIME TO FILE PRINCIPAL BRIEF BY
                                                                                                 30 DAYS
                                                                Case 5:20-cv-06889-EJD Document 9 Filed 06/02/21 Page 4 of 4




                                                                                               CERTIFICATE OF SERVICE
                                                           1
                                                           2          The undersigned declares as follows:

                                                           3           I am a citizen of the United States and employed in the County of Orange, State of
                                                               California. I am over the age of 18 and not a party to the within action; my business address is:
                                                           4
                                                               650 Town Center Drive, Suite 1700, Costa Mesa, California 92626. On this date, I served the
                                                           5   foregoing documents described as SECOND JOINT STIPULATION TO EXTEND
                                                               APPELLANT’S TIME TO FILE PRINCIPAL BRIEF; [PROPOSED] ORDER, on the
                                                           6   interested party(ies) listed below in this action as follows:
                                                           7
                                                                Isaiah Z. Weedn                                  Michael M. Lauter
                                                           8    SHEPPARD, MULLIN, RICHTER                        Stephen B. Sacks
                                                                & HAMPTON LLP                                    SHEPPARD, MULLIN, RICHTER
                                                           9    650 Town Center Drive, 10th Floor                & HAMPTON LLP
                                                                Costa Mesa, CA 92626                             Four Embarcadero Center, 17th Floor
                                                          10
                                                                iweedn@sheppardmullin.com                        San Francisco, CA 94111
                      650 Town Center Drive, Suite 1700
THE SAMINI FIRM APC




                                                          11                                                     mlauter@sheppardmullin.com
                        Costa Mesa, California 92626




                                                                                                                 ssacks@sheppardmullin.com
                                                          12    Stephan A. Barber
                                                                JRG ATTORNEYS AT LAW
                                                          13
                                                                318 Cayuga Street
                                                          14    Salinas, CA 93901
                                                                steve@jrgattorneys.com
                                                          15
                                                          16           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
                                                               with the Clerk of the Court by using the CM/ECF system. Participants in the case who are
                                                          17   registered CM/ECF users will be served by the CM/ECF system. Participants in the case who are
                                                               not registered CM/ECF users will be served by mail or by other means permitted by the court
                                                          18   rules.
                                                                       I declare under penalty of perjury under the laws of the United States of America that the
                                                          19
                                                               foregoing is true and correct. Executed on June 2, 2021, at Costa Mesa, California.
                                                          20
                                                          21
                                                          22
                                                                                                                    Bobby Samini
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                    -4–
                                                               SECOND JOINT STIPULATION TO EXTEND APPELLANT’S TIME TO FILE PRINCIPAL BRIEF BY
                                                                                                 30 DAYS
